Case 1:19-cv-06524-DLI-ST Document 28-8 Filed 12/04/20 Page 1 of 3 PageID #: 511




ARCHER & GREINER, P.C.
21 Main Street - Suite 353
Court Plaza South, West Wing
Hackensack, New Jersey 07601
(201) 342-6000
Attorneys for Defendant, Peace Bird Trading Corp., and Joinder Claimants, Xing Lin (USA)
International Corp. and Crystal Vogue Inc.

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
XIAMEN ITG GROUP CORP., LTD.,                         Civil Action No. 19-CV-6524

                                         Plaintiff,

-against-

PEACE BIRD TRADING CORP.,
                                                            FEDERAL RULE OF CIVIL
                                      Defendant.              PROCEDURE 37(A)(1)
                                                                CERTIFICATION
PEACE BIRD TRADING CORP., XING LIN
(USA) INTERNATIONAL CORP.; CRYSTAL
VOGUE INC.
                    Counterclaimants,

-against-


XIAMEN ITG GROUP CORP., LTD.,

                        Counterclaim Defendant



       I, MICHAEL S. HORN, ESQ., an attorney-at-law licensed to practice in the United States

District Court for the Eastern District of New York certify as follows:

       1.      I am an attorney-at-law licensed to practice in the United States District Court for

the Eastern District of New York, and a partner in the law firm of Archer & Greiner, P.C., attorneys

for Defendants/Counterclaimants, Peace Bird Trading Corp., Xing Lin (USA) International Corp.,




219874817v1
Case 1:19-cv-06524-DLI-ST Document 28-8 Filed 12/04/20 Page 2 of 3 PageID #: 512




and Crystal Vogue Inc. (collectively “Peace Bird Litigants” or “Defendants”) in the above-

captioned case. I am fully familiar with the facts and circumstances in this certification.


       2.      Pursuant to Fed. R. Civ. Pro. 37(a)(1), Defendants have made multiple good faith

efforts to try and resolve the discovery issues in this case. Defendants are requesting Plaintiff

provide more complete responses to Defendants’ First Set of Interrogatories and First Set of

Document Demands. A copy of Plaintiffs responses to Defendants’ discovery demands are

attached to Defendants’ discovery letter as Exhibits 1-2.


       3.      On July 10, 2020, Defendants served Plaintiff with a good faith demand letter

outlining the various deficiencies in Plaintiff’s discovery responses. A copy of that letter is

attached to Defendants’ discovery letter as Exhibit 3.


       4.      The parties held a meet and confer conference via telephone on or about July 31,

2020 to resolve the discovery issues. Plaintiff served a letter in furtherance of the meet and confer

but the letter only addressed a limited amount of the discovery at issue. A copy of Plaintiff’s letter

is attached to Defendants’ discovery letter as Exhibit 4.


       5.      Defendants and Plaintiff continued to confer and exchanged numerous emails in

early October to try and resolve the outstanding discovery deficiencies. A copy of the emails are

attached to Defendants’ discovery letter as Exhibits 5-6.


       6.      In response to Plaintiff’s request for more information about the discovery sought,

Defendants sent a summary of the category of documents that it was seeking. A copy of

Defendant’s email is attached to Defendants’ discovery letter as Exhibit 7.




                                                  2
219874817v1
Case 1:19-cv-06524-DLI-ST Document 28-8 Filed 12/04/20 Page 3 of 3 PageID #: 513




       7.      Despite these good faith efforts, Plaintiff’s have not provided Defendants with the

discovery requested in this case.       As such, Defendants’ request this Court enter an order

compelling Plaintiff to provide the following: 1) full responses and the removal of boilerplate

objections to Interrogatory No. 1, 2, 6, 14, 20, 21, 23, 29, and 37 (Ex. 1); 2) full responses and the

removal of boilerplate objections to Plaintiff’s Demand for Documents Nos. 8, 10, 11, 13,

33,37,50, 51, 52, 58, 70, 72 and 73.


       I hereby certify that the foregoing statements made by me are true. I am aware that if any

of the statements made by me are willfully false, I am subject to punishment.



                                                      ARCHER & GREINER, P.C.
                                                      Attorneys for Defendant, Peace Bird
                                                      Trading Corp., Joinder Claimants, Xing Lin
                                                      (USA) International Corp. and Crystal
                                                      Vogue Inc.




                                                      By:_________________________________
                                                            Michael S. Horn
Dated: December 4, 2020




                                                  3
219874817v1
